Geobge, J.
1. The court did not err in failing to charge the jury in this case on the subject of voluntary manslaughter, or in charging the jury that the case was either a case of murder or of justifiable homicide. Neither the evidence for the State nor that for the accused nor his statement at the trial indicated manslaughter, or authorized a charge upon that subject, or a verdict finding him guilty of that offense. The evidence for the defendant and his statement indicated nothing less than complete justification; and the evidence for the State, if credible, shows a wilful and unprovoked murder.
2. In one ground of the motion for new trial complaint is made that the court did not charge fully upon the law relating to the defendant’s statement. The court charged the jury as follows: “You have the right to believe it [the defendant’s statement], if you think it is the truth, in preference to the evidence.” The error alleged is that this instruction excluded from the jury the privilege of believing the defendant’s statement in part or rejecting it in part, and required the jury to either accept it entirely or reject it entirely. We do not think this criticism is justified. Suple v. State, 133 Ga. 601 (2), 602 (66 S. E. 919).
3. In another ground of the motion for new trial exception is taken to the failure of the- court to charge “the legal definition as laid down in the Code- of justifiable homicide.” The court charged the law of justifiable homicide, not in the abstract terms of the Penal Code, but as applied to the concrete facts in the ease and to the contentions made by the defendant in his statement.
4. The evidence authorized the verdict.

Judgment affirmed,.


All the Justices concur.